Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/569,481 filed on May 25, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please cancel claims 12-20.

Reasons for Indicating Allowable Subject Matter
5.	Claims 1-3, 5, 7-11 are allowed.
6.	The following is a statement of reasons for allowance for claim 1.
7.	The prior art of record fails to disclose and would not have rendered obvious:
....
a fourth via electrically connected to the thin-film resistor,
wherein the first insulating layer comprises a first etch stop pattern and a second etch stop pattern spaced apart from the first etch stop pattern, which are formed at a same level as the thin-film resistor,
wherein the first via is connected to the first etch stop pattern,
wherein the second via is connected to the second etch stop pattern,
wherein the capacitor structure is formed at a higher level than the thin-film resistor, based on an upper surface of the substrate; in combination with the rest of claim limitations as claimed and defined by the applicant.
8.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claim 1 is allowable. Since the independent claim 1 is allowable in combination with all the remaining limitations of the independent claim, therefore, dependent claims 2-3, 5, 7-11 of the independent claim 1are also allowable.
9.	However, none of the prior art of references indicated above as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of 

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819